         Case 8:21-cv-00493-TPB-CPT Document 28-1 Filed 06/11/21 Page 1 of 7 PageID 220
Filing # 128566308  E-Filed 06/11/2021 10:21:33 AM
Case 8:21-cv-00493-TPB-CPT Document 28-1 Filed 06/11/21 Page 2 of 7 PageID 221



                                                                     Page 1

 1        IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
                   IN AND FOR MANATEE COUNTY, FLORIDA
 2                           CIVIL DIVISION
 3
 4      KATHRYN SWIGGUM, individually, and
        on behalf of all others similarly situated,
 5
                    Plaintiff,
 6
        vs.                       CASE NO.:        2021CA000168
 7
        BEALL'S INC.,
 8
                    Defendant.
 9
10
                HEARING BEFORE THE HONORABLE CHARLES SNIFFEN
11            (All parties and court reporter appeared by Zoom)
12
        DATE:                     June 9, 2021
13
14      TIME:                     10:00 a.m. to 11:08 a.m.
15
        REPORTED BY:              Arlyanna L. Salgat, RMR
16                                Riesdorph Reporting Group,
                                  a Veritext Company
17                                201 East Kennedy Boulevard
                                  Suite 712
18                                Tampa, Florida 33602
                                  (813) 222-8963
19
20                               Pages 1 to 53
21
22
23
24
25

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 8:21-cv-00493-TPB-CPT Document 28-1 Filed 06/11/21 Page 3 of 7 PageID 222



                                                                     Page 2

 1      APPEARANCES:
 2      MANUEL S. HIRALDO, ESQUIRE
        Hiraldo, P.A.
 3      401 East Las Olas Boulevard, Suite 1400
        Ft. Lauderdale, Florida 33301
 4             Attorney for Plaintiff
 5
        MARK A. SALKY, ESQUIRE
 6      - and -
        STEPHANIE PERAL, ESQUIRE
 7      Greenberg Traurig, P.A.
        333 Southeast 2nd Avenue, Suite 4400
 8      Miami, Florida 33131
 9      - and -
10      CHARLES F. JOHNSON, ESQUIRE
        Blalock Walters, P.A.
11      802 11th Street West
        Bradenton, Florida 34205
12              Attorneys for Defendant
13
14
15
16
17
                                   I N D E X
18
        Proceedings..................................             Page 03
19
        Reporter's Certificate.......................             Page 53
20
21
22
23
24
25

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 8:21-cv-00493-TPB-CPT Document 28-1 Filed 06/11/21 Page 4 of 7 PageID 223



                                                                    Page 48

 1           is also under the same eavesdropping statute that the
 2           Graham versus Noom, the Blue Nile case, and the Yale
 3           versus Clicktale cases were under.
 4                  The cases he cited for content all deal with
 5           capturing information on visits to other websites.
 6           It has nothing to do with monitoring the use on your
 7           own website, so, Your Honor, the cases that he cites
 8           are just of no moment.
 9                  Lastly, Your Honor, counsel said that our
10           disclosure was buried on the bottom of our web page.
11           Your Honor, if the Plaintiff wants to bury our head
12           in the sand, then that's fine, but as I mentioned, if
13           you go to any retailer's website, the privacy policy
14           is going to be found in a link on the bottom of the
15           website.    It's not buried anywhere.
16                  Your Honor, we submit that the FSCA does not
17           apply here.    Your Honor should dismiss the case with
18           prejudice.    If not, Your Honor, then for all the
19           other reasons, we argue the case should be dismissed.
20           Thank you for your patience and your time.
21                  THE COURT:   No problem, Mr. Salky.
22                  So the Court, having considered the arguments of
23           the parties, is going to rule as follows:            I'm going
24           to deny the Motion to Dismiss because I think the
25           Amended Complaint is sufficiently pled to survive a

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 8:21-cv-00493-TPB-CPT Document 28-1 Filed 06/11/21 Page 5 of 7 PageID 224



                                                                    Page 49

 1           Motion to Dismiss.
 2                  I still have some -- I recognize that some
 3           issues of fact ultimately may inform the Court's
 4           decision as to whether or not the alleged electronic
 5           communication includes items that have, you know,
 6           substance, purport, or meaning, but I think pleading
 7           the type of electronic communication, meaning
 8           keystrokes, entry of information, mouse movements,
 9           et cetera, is sufficient to survive a Motion to
10           Dismiss, but ultimately once the actual activities
11           are determined, the Court will have to revisit the
12           analysis on whether that constitutes an electronic
13           communication under the statute.
14                  I also recognize that the electronic
15           communication definition includes the word
16           "transfer," which I don't think was briefed by the
17           parties but would be important for the Court to
18           understand what the meaning of the word "transfer" is
19           in determining whether or not any of the activities
20           engaged in by the Plaintiffs constituted an
21           electronic communication.
22                  The argument that the Plaintiff failed to
23           adequately allege that there was an electronic,
24           mechanical, or other device used, I'm going to deny
25           that because I think that the Complaint read as a

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 8:21-cv-00493-TPB-CPT Document 28-1 Filed 06/11/21 Page 6 of 7 PageID 225



                                                                    Page 50

 1           whole makes it clear that the software in conjunction
 2           with some other hardware was the basis by which the
 3           alleged interception occurred.
 4                  The exclusion to the FSCA as it pertains to
 5           permitting the tracking of movement I think would be
 6           an affirmative defense that would have to be raised
 7           and would not be ripe for adjudication on a Motion to
 8           Dismiss.
 9                  Likewise, the Court finds that the reasonable
10           expectation of privacy issues as well as the privacy
11           policy which allegedly appears on the website are
12           issues that would be outside the four corners of the
13           Complaint and would also have to be developed by
14           facts and would be more appropriately addressed
15           through a Motion for Summary Judgment than a Motion
16           to Dismiss.
17                  Mr. Salky raised the argument that the Amended
18           Complaint lacked an allegation that the interception
19           occurred contemporaneously with the transmission.
20           However, as I read the Amended Complaint, it appears
21           to the Court that paragraph 31 is satisfactory pled
22           on that basis.
23                  So I may not have read -- addressed every
24           detail of the various arguments that were raised by
25           the parties, but in general terms, for the reasons I

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 8:21-cv-00493-TPB-CPT Document 28-1 Filed 06/11/21 Page 7 of 7 PageID 226



                                                                        Page 51

 1           just articulated on the record, the Court is going to
 2           deny the Motion to Dismiss.
 3                  How much time would you like to answer,
 4           Mr. Salky?
 5                  MR. SALKY:   Your Honor, if we could have
 6           14 days.
 7                  THE COURT:   I'm sorry?          How many days?
 8                  MR. SALKY:   14, Your Honor?              Would that be okay?
 9                  THE COURT:   Oh, sure, that's fine.
10                  And, Mr. Hiraldo, if you'll prepare an order
11           denying the Defendant's Motion to Dismiss and
12           indicate that it's being denied for the reasons
13           stated on the record.
14                  MR. HIRALDO:     Yes, Your Honor.
15                  THE COURT:   All right.          Thank you, everybody.
16                  MR. SALKY:   Your Honor, real quickly, we were
17           supposed to address with Your Honor the -- we filed a
18           Motion to Stay Discovery.            That motion was granted by
19           Judge Williams, who was covering for Your Honor.                 We
20           have -- you know, he said we should address it with
21           you during today's hearing.             I would ask for 30 days
22           from today to respond to the outstanding discovery.
23                  THE COURT:   That's fine.           So I'll lift the stay,
24           but I'll allow 30 days to submit the responses.
25                  MR. SALKY:   Thank you, Your Honor.

                                   Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
